BARHAM, J.,
dissents from premature denial of this writ. The Court requested and obtained some additional trial court records but did not obtain the bill or bills of indictment which formed the basis for the pleas complained of. The bills of indictment are essential to a determination of the legality of the plea and sentence complained of. A juvenile pleaded guilty to manslaughter and was sentenced to 21 years. If the indictment was for murder that original plea to manslaughter and the sentence were legal. If the indictment was for manslaughter, the original plea and sentence were illegal and double jeopardy may have attached. The validity of the second plea to the more severe crime, murder, depends upon the nature of the prior plea which was set aside by court.